Order entered March 11, 2014




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-13-01437-CR

                           STEPHEN GLEN LIMBAUGH, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-21347-I

                                          ORDER
        The Court has before it appellant’s March 10, 2014 pro se motion for bail pending his

appeal. We first note that appellant is represented by counsel and is not entitled to hybrid

representation.   See Rudd v. State, 616 S.W.2d 623 (Tex. Crim. App. [Panel Op.] 1981).

Additionally, this is not the proper Court in which to seek bail pending appeal. See TEX. CODE

CRIM. P. ANN. art. 44.04(d). Accordingly, we DENY appellant’s March 10, 2014 pro se motion.

        We note appellant’s brief is overdue. Accordingly, we ORDER appellant to file his brief

within THIRTY DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Stephen

Limbaugh, No. 13036018, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266.


                                                 /s/    LANA MYERS
                                                        JUSTICE